PER CURIAM:
After review and oral argument before this Court, we conclude that Plaintiff-Appellant Johnny Ward Putnam has shown no reversible error in the district court’s order, dated 27 May 2011, granting summary judgment in favor of DefendantAppellee Bayer Corporation on all of Putnam’s claims, based on Mississippi’s statutes of limitation.
The district court did not err in finding that, as a matter of law, Putnam failed to show that the relevant Mississippi limitation periods were tolled based on theories of fraudulent concealment and/or discovery of latent injury.
AFFIRMED.